                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Cornelius Clemons,

             Plaintiff,

     v.                                      Case No. 2:18-cv-954

John Kasich,

             Defendant.

                             OPINION AND ORDER
     This is an action filed by Cornelius Clemons, proceeding pro
se, against Ohio Governor John Kasich. In his complaint, plaintiff
cites several statutes, including 42 U.S.C. §§1981 and 1983.
However, plaintiff’s complaint focuses primarily on a mandamus
action he previously filed against Governor Kasich in the Ohio
Supreme Court. In that case, plaintiff petitioned the Ohio Supreme
Court to order Governor Kasich to pay him worker’s compensation
benefits which he alleged were due to him.              Governor Kasich filed
a motion to dismiss the mandamus action, which was granted by the
Ohio Supreme Court.       Plaintiff now claims in the instant case that
he was deprived of property without due process of law when
Governor Kasich moved to dismiss the state mandamus action.
     The     magistrate    judge   conducted       an    initial   screen   of
plaintiff’s complaint pursuant to 28 U.S.C. §1915(e)(2).                In an
initial screen report and recommendation filed on September 11,
2018, the magistrate judge granted plaintiff’s request to proceed
in forma pauperis, but recommended that plaintiff’s complaint be
dismissed.     See Doc. 3.      The magistrate judge also recommended
denying    plaintiff’s    motion   for   a    preliminary    injunction,    his
amended motion for a preliminary injunction, and his ex parte
motion to expedite the case.
     The magistrate judge observed that plaintiff’s complaint
challenges the decision of the Ohio Supreme Court in the state
mandamus action.       The magistrate judge correctly noted that a
review of the Ohio Supreme Court decision by this court is barred
under the Rooker-Feldman doctrine.         See Rooker v. Fidelity Trust
Co., 263 U.S. 413 (1923), and Dist. of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983).      The magistrate judge also concluded
that plaintiff’s complaint fails to state a claim for relief
against Governor Kasich.     Plaintiff alleges that Governor Kasich,
in his official capacity, moved to dismiss the mandamus action.
The magistrate judge noted that plaintiff has sued Governor Kasich
in his individual capacity, but has failed to allege that Governor
Kasich had any personal involvement in the asserted deprivation of
plaintiff’s constitutional rights.         The magistrate judge further
observed that plaintiff’s only allegations against Governor Kasich
relate to the filing of a motion to dismiss in the state mandamus
action.    Plaintiff has failed to allege facts indicating how such
a litigation tactic could constitute a violation of plaintiff’s
constitutional rights.
     The report and recommendation specifically advises plaintiff
that the failure to object to the report and recommendation within
fourteen days of the report results in a “waiver of the right to
have the district judge review the Report and Recommendation de
novo, and also operates as a waiver of the right to appeal the
decision    of   the    District   Court    adopting   the   Report   and
Recommendation.”       The time period for filing objections to the
report and recommendation has expired.          Plaintiff did not file


                                    2
objections to the report and recommendation.   Plaintiff did file a
motion for leave to file an amended complaint.    However, in that
filing, he made no objections to the recommendations of the
magistrate judge, and he provided no information as to how an
amended complaint would cure the deficiencies in his present
complaint.
     The court agrees with the conclusions of the magistrate judge,
and hereby adopts the report and recommendation (Doc. 7).      The
motion for a preliminary injunction (Doc. 2), the amended motion
for a preliminary injunction (Doc. 3), the ex parte motion to
expedite the case (Doc. 5) and the motion for leave to file an
amended complaint (Doc. 8) are denied.   Plaintiff’s complaint is
hereby dismissed pursuant to 28 U.S.C. §1915(e)(2)(B)(ii), for
failure to state a claim for which relief may be granted.      The
clerk shall enter a judgment dismissing this case.


Date: October 2, 2018               s/James L. Graham
                              James L. Graham
                              United States District Judge




                                3
